Case 1:19-cv-01464-NYW Document 79 Filed 03/08/21 USDC Colorado Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-01464-NYW
CENTER FOR BIOLOGICAL DIVERSITY and
FOOD & WATER WATCH,

              Plaintiffs,
v.
SWIFT BEEF COMPANY,
              Defendant.


                 JOINT MOTION FOR ENTRY OF CONSENT DECREE


       COME NOW the Defendant, Swift Beef Company and Plaintiffs Center for Biological

Diversity and Food & Water Watch (collectively, the “Parties”) through their undersigned counsel,

and hereby move this Court for approval of the Consent Decree (No. 76-1).

I.     Background

       On May 23, 2019 Plaintiffs Center for Biological Diversity and Food & Water Watch filed

suit against Defendant Swift Beef Company alleging certain violations of the Federal Water

Pollution Control Act, otherwise known as the Clean Water Act, 33 U.S.C. § 1251 et seq. (“Clean

Water Act”), arising from Defendant’s operation of the Lone Tree Wastewater Treatment Facility

in Greeley, Colorado. On January 21, 2021 Plaintiffs filed a Supplemental Complaint adding

claims alleging certain violations of the Clean Air Act, 42 U.S.C. §§ 7401 et seq. (“Supplemental

Complaint”). Swift Beef Company denies the allegations in the Complaint and Supplemental

Complaint.

       Prior to the filing of the initial Complaint the parties engaged in the informal exchange of

information and discussions regarding settlement. After the filing of the initial Complaint,

Defendant moved to dismiss and the parties engaged in extensive written discovery, including the
Case 1:19-cv-01464-NYW Document 79 Filed 03/08/21 USDC Colorado Page 2 of 7




exchange of expert witness reports for eight (8) experts. In July 2020, the parties again engaged

in informal settlement discussions and to further those talks, on October 29, 2020, filed a Joint

Motion for an Order Referring the Case for Settlement Conference/Mediation. (No. 61). The

matter was referred to Magistrate Judge Hegarty by Minute Order dated November 4, 2020. (No.

63)

       On December 3, 2020 the parties engaged in a lengthy mediation with Magistrate Judge

Hegarty that resulted in a term sheet for resolution. (No. 73) On December 8, 2020, the Court

entered an Order acknowledging the parties’ December 3, 2020 mediation, staying all deadlines

for 75 days, and requiring the parties to submit the Consent Decree by March 8, 2021.

       The parties negotiated the terms of a Consent Decree, which was lodged with the Court

on January 20, 2021. (No. 76) Contemporaneously, notice was provided to the Administrator of

the U.S. EPA, the U.S. Attorney General, and the Regional Administrator for U.S. EPA Region 8

on January 20, 2021. (No. 76) The Department of Justice determined that the 45-day comment

period ran through March 5, 2021. On March 5, 2021, the parties received a letter from the U.S.

Department of Justice addressed to the Clerk of the Court notifying the Court “that the United

States has reviewed the proposed consent judgment in this action and does not object to its entry

by this Court.” A copy of that letter is attached as Exhibit A to this Motion.

II.    Summary of the Consent Decree

       Under the Consent Decree, Swift Beef agrees to the following:

       (a)     Comply with the WET test limits and ammonia limits in its Clean Water Act

permit for its Lone Tree Wastewater Treatment Facility. In the event that Swift Beef violates the

ammonia or WET test limits of its Clean Water Act Permit, a stipulated payment, in lieu of a

civil penalty, may be imposed.



                                                -2-
Case 1:19-cv-01464-NYW Document 79 Filed 03/08/21 USDC Colorado Page 3 of 7




       (b)     Implement the corrective measures provided by Woodard & Curran concerning

the Lone Tree Wastewater Treatment Facility, as required by the Colorado Department of Health

and Environment (“CDPHE”) in its August 6, 2020 Notice of Violation/Cease and Desist Order.

       (c)     Implement a technically feasible solution strategy (addressing operations at, and

air emissions from, Swift Beef’s salt evaporator at the Beef Plant) identified by Ramboll

Engineering Company as set forth in Task 4 of the Ramboll Proposal.

       (d)     Provide Plaintiffs with copies of documents submitted to CDPHE pertaining to

Swift Beef’s compliance with its Water Permit.

       (e)     Make a payment, in lieu of a civil penalty, to the Southern Plains Land Trust in

the amount of Three Hundred Thousand ($300,000) Dollars for ecological protection and

enhancement along the South Platte River downstream of the Lone Tree Creek confluence;

       (f)     Make a payment of Two Hundred Thousand ($200,000) Dollars to Plaintiffs for

attorneys’ fees and costs.

       The Consent Decree shall remain in effect for twenty-seven (27) months, provided that

Swift Beef has completed the actions described in (b) and (c) above, and subject to any

modification by the Court. The parties agree to a specific dispute resolution procedure and agree

that the Court shall retain jurisdiction until the Consent Decree terminates.

III.   Standard of Review

       A consent decree is a negotiated agreement that is entered as a judgment of the court. In

considering whether to enter a proposed consent decree, a court should be guided by the general

principle that settlements are encouraged. United States v. North Carolina, 180 F.3d 574,581

(4th Cir. 1999). Judge Arguello recently summarized the legal standard for entry of a consent

decree as follows.



                                                -3-
Case 1:19-cv-01464-NYW Document 79 Filed 03/08/21 USDC Colorado Page 4 of 7




       A consent decree is primarily a means by which parties settle their disputes
       without having to bear the financial and other costs of litigating.” Local No. 93,
       Int'l Ass'n of Firefighters, AFL-CIO C.L.C. v. City of Cleveland, 478 U.S. 501,
       528-29 (1986)…In Firefighters, the Supreme Court held that a federal consent
       decree must: (1) “spring from and serve to resolve a dispute within the court's
       subject-matter jurisdiction;” (2) “come within the general scope of the case made
       by the pleadings;” and (3) “further the objectives of the law upon which the
       complaint was based.” 478 U.S. at 525.

       The Court may either “approve or deny the issuance of a consent decree.” United
       States v. State of Colo., 937 F.2d 505, 509 (10th Cir. 1991) (citing Berger v.
       Heckler, 771 F.2d 1556, 1568 (2d Cir. 1985)). The Court of Appeals for the Tenth
       Circuit has explained:

              Because the issuance of a consent decree places the power of the court
              behind the compromise struck by the parties, the district court must ensure
              that the agreement is not illegal, a product of collusion, or against the
              public interest. The court also has the duty to decide whether the decree is
              fair, adequate, and reasonable before it is approved.

       Id. (citing United States v. City of Miami, Fla., 664 F.2d 435, 441 (5th Cir.
       1981)); E.E.O.C. v. RCH Colorado, LLC, No. 15-cv-02170-RM-NYW, 2016 WL
       9735737, *2 (D. Colo. July 5, 2016).

Wolf Resources, LLC v. Derner, Civil Action 19-cv-00515-CMA-MEH (August 5, 2019).

       In Wolf, as here, the parties jointly moved for entry of a consent decree that had been

negotiated through a lengthy settlement conference with Judge Hegarty.

IV.    The Consent Decree is Fair, Adequate, and Reasonable and is Not Illegal, A Product

       of Collusion, or Against the Public Interest

       A.     The Consent Decree is Fair, Adequate, and Reasonable

       Determining whether a consent decree is fair involves both procedural and substantive

components. Utah State Dep't of Health v. Kennecott Corp., 801 F. Supp. 553, 567 (D. Utah 1992);

United States v. Telluride Co., 849 F. Supp. 1400, 1402 (D. Colo. 1994). To measure procedural

fairness, a court should gauge the candor, openness, and bargaining balance of the negotiations

that led to the consent decree. Kennecott Corp., 801 F. Supp. at 567. See also United States v.



                                               -4-
Case 1:19-cv-01464-NYW Document 79 Filed 03/08/21 USDC Colorado Page 5 of 7




Hooker Chem. & Plastics Corp., 607 F. Supp. 1052, 1057 (W.D. N. Y. 1985), aff’d, 776 F.2d 410

(2d Cir. 1985) (court should look to such factors as "the good faith efforts of the negotiators, the

opinions of counsel, and the possible risks involved in litigation if the settlement is not approved”).

"Substantive fairness flows from procedural fairness." Telluride, 849 F. Supp. at 1402.

       The Consent Decree executed by the parties was negotiated in good faith and at arm’s

length among all the parties, all of whom were represented by counsel. The Consent Decree was

the result of a lengthy mediation conducted by Judge Hegarty. As the Court in Wolf noted,

“[t]hat the parties agreed upon the terms of their agreement during Magistrate Judge Hegarty’s

settlement conference suggests that the negotiation process was candid and open and that the

parties’ bargaining positions were relatively balanced – in short, that the negotiation process was

fair.” Id. (citing Weiss, 2013 WL 593912 at *2 (quoting United States v. Cannons Eng'g Corp.,

899 F.2d 79, 86 (1st Cir. 1990)) (“To measure procedural fairness, a court should look to the

negotiation process and attempt to gauge its candor, openness, and bargaining balance.”)).

       Here, the settlement conference lasted over 13 hours, the parties were all present and

represented, and Magistrate Judge Hegarty was present throughout, including for the execution

of the term sheet at the conclusion of the settlement conference. Therefore, the Consent Decree

is fair, adequate, and reasonable.

       B.      The Consent Decree is Not Illegal, a Product of Collusion, or Against the Public

               Interest

       Similarly, in Wolf, the Court held that Magistrate Judge Hegarty’s involvement in the

settlement process “strongly suggests” that the settlement was legal, legitimate, and furthered the

public interest. Here, the Consent Decree is legal because it requires Swift Beef to comply with

certain conditions of its federal Clean Water Act permit and directives from the CDPHE.



                                                 -5-
Case 1:19-cv-01464-NYW Document 79 Filed 03/08/21 USDC Colorado Page 6 of 7




Further, the Consent Decree is in the public interest because it resolves the controversy without

expensive and prolonged litigation and with due regard for the underlying federal interests.

V.     Conclusion

       The Consent Decree is procedurally and substantively fair, adequate and reasonable,

furthers the purposes of the Clean Water Act and Clean Air Act, and is in the public interest. The

Consent Decree is not illegal, a product of collusion, or against the public interest. Accordingly,

the parties respectfully request that the Court grant this Joint Motion and execute and enter the

Consent Decree (No. 76-1) that has been lodged with the Court. By executing the Consent

Decree and as agreed to by the parties, the Court is retaining jurisdiction until the Decree

terminates.



Dated: March 8, 2021                              Respectfully submitted,
                                                  /s/Kristopher J. Covi
                                                  Steven P. Case (NE Bar No. 16532)
                                                  Kristopher J. Covi (NE Bar No. 21462)
                                                  McGrath North Mullin & Kratz, PC LLO
                                                  First National Tower, Suite 3700
                                                  1601 Dodge Street
                                                  Omaha, NE 68102
                                                  (402) 341-3070
                                                  scase@mcgrathnorth.com
                                                  kcovi@mcgrathnorth.com
                                                  and
                                                  Ann E. Prouty (CO Bar No. 41322)
                                                  Matthew D. Clark
                                                  1144 15th Street, Suite 3400
                                                  Denver, CO 80202
                                                  Telephone: (303) 607-3500
                                                  Facsimile: (303)607-3600
                                                  Email: ann.prouty@faegrebd.com
                                                  Attorneys for Defendant, Swift Beef Company




                                                -6-
Case 1:19-cv-01464-NYW Document 79 Filed 03/08/21 USDC Colorado Page 7 of 7




                                                  /s/Neil Levine
                                                  Neil Levine
                                                  Public Justice
                                                  4404 Alcott Street
                                                  Denver, Colorado 80211
                                                  nlevine@publicjustice.net
                                                  Daniel Charles Snyder
                                                  Law Offices of Charles M. Tebbutt, P.C.
                                                  941 Lawrence Street
                                                  Eugene, OR 97401
                                                  dan@tebbuttlaw.com
                                                  Attorneys for Plaintiffs
                                                  Center for Biological Diversity and Food &
                                                  Water Watch

                                                  Hannah Connor
                                                  Center for Biological Diversity
                                                  P.O. Box 2155
                                                  St. Petersburg, Florida 33731
                                                  hconnor@biologicaldiversity.org
                                                  Attorney for Plaintiff
                                                  Center for Biological Diversity
                                                  Tarah Heinzen
                                                  Food & Water Watch
                                                  36 N Buffalo Street
                                                  Portland, OR 97217
                                                  theinzen@fwwatch.org
                                                  Attorney for Plaintiff
                                                  Food & Water Watch



                                    CERTIFICATE OF SERVICE
       I hereby certify that on March 8, 2021, I electronically transmitted this Joint Motion For
Entry of Consent Decree using the CM/ECF System for filing and service on all registered
counsel.

                                                     /s/ Neil Levine
                                                     Neil Levine




                                               -7-
